Case 1:20-cv-08264-NLH-JS Document 20 Filed 12/14/20 Page 1 of 5 PageID: 87



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



   MONTY P. MILBOURNE,                   Civil Action No. 20-8264

                  Plaintiff,
                                         OPINION
        v.

   CUMBERLAND COUNTY DEPARTMENT
   OF CORRECTIONS, et al.,

                  Defendant.


APPEARANCES:

Monty P. Milbourne
46305
Cumberland County Department of Corrections
54 West Broad St.
Bridgeton, NJ 08302
     Plaintiff Pro se

HILLMAN, District Judge

    This matter is presently before the Court upon receipt of

Plaintiff’s motions for a preliminary injunction.          Plaintiff’s

application were first filed on the docket as letters to the

Court (ECF Nos. 14 & 15) and subsequently docketed as motions.

(ECF Nos. 17 & 18).    For the reasons set forth below,

Plaintiff’s Motions for Preliminary Injunction will be denied.

                               BACKGROUND

    Plaintiff has filed suit against the Cumberland County

Department of Corrections (“Defendant Cumberland”) and Richard

Smith (“Defendant Smith”) (collectively, the “Defendants”).


                                     1
Case 1:20-cv-08264-NLH-JS Document 20 Filed 12/14/20 Page 2 of 5 PageID: 88



Plaintiff is currently in the custody of the Cumberland County

Jail.    See (ECF No. 1 “Compl.” ¶1).     Plaintiff alleges he was in

direct contact with officers at the Cumberland County Jail who

tested positive for COVID-19.      (Compl. ¶¶1-2).      Plaintiff

contends Defendants Cumberland and Smith failed to follow proper

guidance and protocol directions of the CDC, Department of

Health, Governor Murphy, and President Trump.         (Comp. ¶¶4-8).

       There is a related class action before this Court, Archie

v. Smith, No. 20-7907 (the “Archie class action”), which seeks

only injunctive relief on behalf of “all persons confined or to

be confined in the Cumberland County Department of Corrections.”

The Archie class action is focused on the Cumberland County

Department of Corrections’ actions and inactions during the

COVID-19 pandemic.

                               DISCUSSION

  A.       Subject Matter Jurisdiction

       This Court has jurisdiction over Plaintiff’s federal claims

under 28 U.S.C. § 1331.

  B.       Preliminary Injunction Standard

       A request for injunctive relief in the prison context must

be “viewed with considerable caution.”        Rush v. Corr. Med.

Servs., Inc., 287 F. App’x 142, 144 (3d Cir. 2008).          A party

seeking the extraordinary remedy of preliminary injunctive

relief must show: “(1) a likelihood of success on the merits;

                                    2
Case 1:20-cv-08264-NLH-JS Document 20 Filed 12/14/20 Page 3 of 5 PageID: 89



(2) that it will suffer irreparable harm if injunction is

denied; (3) that granting preliminary relief will not result in

even greater harm to the nonmoving party; and (4) that the

public interest favors such relief.”        Kos Pharms., Inc. v. Andrx

Corp., 369 F.3d 700, 708 (3d Cir. 2004).        “[F]ailure to

establish any element in [a plaintiff’s] favor renders a

preliminary injunction inappropriate.”        Rush, 287 F. App’x at

144.

  C.       Analysis

       Here, Plaintiff seeks the following injunctive relief:

“immediate release of the plaintiff-petitioners and proposed

class members who has or have been subject to direct contact

with anyone with COVID-19” and who “test positive and have

underlying health issues” (2) “to get proper adequate medical

relief from their own doctor or physician;” and (3) for the

prison “to exercise social distancing correctly by CDC

guidelines.”    (ECF No. 14 at 4; ECF No. 15 at 3).

       There are two fundamental issues with Plaintiff’s Motions

for Preliminary Injunction that each individually require this

Court to deny the Motions.      First, this Court finds Plaintiff’s

Motions for Preliminary Injunction are deficient because they do

not include any explanation as to why Plaintiff is entitled to a

preliminary injunction.     See Lane v. New Jersey, No. 16-8948,

2017 WL 6390960, at *1 (D.N.J. Apr. 6, 2017) (“Plaintiff did not

                                    3
Case 1:20-cv-08264-NLH-JS Document 20 Filed 12/14/20 Page 4 of 5 PageID: 90



submit a brief and therefore offers no argument or legal support

whatsoever as to why the preliminary injunction elements are

satisfied. The Court sees no basis to provide emergent relief

under these circumstances.”); see also Campbell v. Nelson, No.

17-4183, 2019 WL 3297145, at *3 (D.N.J. July 23, 2019) (citing

Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017)

(“[Plaintiff] does not attach a supporting brief and his Amended

Complaint does not address the requirements to obtain a

preliminary injunction.     As such, his Motion will be

denied[.]”)).

    Second, and more importantly, Plaintiff is currently a

member of a proposed class in the Archie class action, which

seeks injunctive relief on behalf of “all persons confined or to

be confined in the Cumberland County Department of Corrections.”

The Archie class action is focused on the Cumberland County

Department of Corrections’ actions and inactions during the

COVID-19 pandemic.    Plaintiff has not opted out of the Archie

class action and “[c]ourts have barred individual suits for

injunctive and equitable relief from allegedly unconstitutional

prison conditions where there is an existing class action.”

Young v. Kelly, No. 88-0511, 1993 WL 7539, at *1 (S.D.N.Y. Jan.

14, 2013); see also Oliver v. Scott, 276 F.3d 736, 741 (5th Cir.

2002) (quoting Gillespie v. Crawford, 858 F.2d 1101 (5th

Cir.1988) (“Individual prisoners cannot pursue suits for

                                    4
Case 1:20-cv-08264-NLH-JS Document 20 Filed 12/14/20 Page 5 of 5 PageID: 91



‘equitable relief within the subject matter of the class

action.’”)); Stewart v. Asuncion, No. 16-5872, 2016 WL 8735720,

at *2 (C.D. Cal. Oct. 26, 2016) (quoting Gilliam v. Frances, No.

14-5716, 2015 WL 5895770, at *8 (C.D. Cal. Aug. 26, 2015) (“A

plaintiff who is a member of a class action for equitable relief

concerning prison conditions may not maintain an individual suit

for equitable relief arising from the same issues in the class

action.”)).

    The injunctive relief Plaintiff seeks is equitable relief

within the subject matter of the Archie class action, which

focuses on Cumberland County Department of Corrections’ actions

and inactions during the COVID-19 pandemic.         This is evident

through the Motions for Preliminary Injunction themselves, which

seek injunctive relief for “plaintiff-petitioner and proposed

class members.”    (ECF No. 14 at 4); see also (ECF No. 15 at 3)

(explaining “the plaintiff and class member asks for relief”).

Accordingly, this Court must deny Plaintiff’s Motions for

Preliminary Injunction.

                               CONCLUSION

    For the foregoing reasons, Plaintiff’s request for a

preliminary injunction will be denied.        An appropriate Order

will be entered.

Date: December 14, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.


                                    5
